Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 1 of 19 PageID: 82385




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


     IN RE: JOHNSON & JOHNSON TALCUM MDL No. 16-2738 (FLW-
     POWDER PRODUCTS MARKETING,      LHG)
     SALES PRACTICES, AND PRODUCTS
     LIABILITY LITIGATION


     THIS DOCUMENT RELATES TO ALL
     CASES




    PLAINTIFFS’ STEERING COMMITTEE’S REPLY MEMORANDUM OF
      LAW IN SUPPORT OF ITS MOTION TO EXCLUDE THE EXPERT
    OPINIONS OF DEFENDANTS’ MOLECULAR BIOLOGISTS DRS. NEEL,
                      SHIH, BOYD, AND BIRRER
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 2 of 19 PageID: 82386




                           Table of Contents
    Table of Contents…………………………………………………………………..ii
    Table of Authorities……………………………………………………………….iii
    I. INTRODUCTION ...............................................................................................1
    II.       ARGUMENT....................................................................................................3
      A. J&J’s Cancer Biology Witnesses Failed To Consider the Composition of
         Talcum Powder Products ..................................................................................3
      B. Dr. Shih Avoided Questioning by Testifying He Was Not an Expert in
         Epidemiology....................................................................................................7
          C. Dr. Neel’s Opinion Is Unreliable Because He Applied the
             WrongMethodology.........................................................................................9
      D. Dr. Shih’s Work Is Unreliable Because of Significant Methodological Errors
         and Weaknesses ..............................................................................................11
    III.      CONCLUSION ..............................................................................................14




                                                               ii
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 3 of 19 PageID: 82387




                                       TABLE OF AUTHORITIES


    Other Authorities
    Ashworth A, Balkwill F, Bast RC, Berek JS, Kaye A, Boyd JA, Mills G, Weinstein
        JN, Woolley K, Workman P. Opportunities and challenges in ovarian
        cancer research, a perspective from the 11th Ovarian Cancer Action/HTTMT
        Forum, Lake como, March 2007. Gynecol Oncol. 2008 Mar; 108(3):652-
        7. Epub 2007 Dec 21 ......................................................................................6




                                                          iii
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 4 of 19 PageID: 82388




    I.    INTRODUCTION

          The Plaintiffs’ Steering Committee (“PSC”) respectfully submits this reply

    memorandum of law in support of its motion to exclude the opinions and testimony

    of Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc’s (together

    “J&J”) expert molecular biologists Drs. Neel, Shih, Boyd and Birrer. 1
                                                                         0F




          J&J’s opposition 2 to this motion fundamentally misses the point: the opinions
                           1F




    of J&J’s molecular biology experts are not limited to criticisms of the PSC’s

    witnesses’ methods. Instead, these witnesses offer opinions on a supposed absence

    of biological plausibility – and do so while failing to consider the substantial

    evidence that Talcum Powder Products contain known carcinogens, including

    asbestos and fibrous talc, which can cause ovarian cancer.

          Having failed to consider this evidence, these witnesses then conclude that

    there is a lack of evidence of biological plausibility that Talcum Powder Products

    can cause ovarian cancer. This tautology is unreliable, unhelpful, and should be




    1
      The Plaintiffs’ Steering Committee’s Memorandum of Law in Support of its Motion
    to Exclude the Opinions of Defendants’ Molecular Biologists Drs. Neel, Shih, Boyd
    and Birrer (ECF No. 9743-1) (hereinafter “PSC Brief.”).

    2
      Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.’s
    Memorandum of Law in Opposition to Plaintiffs’ Motion to Exclude the Opinions of
    Defendants’ Molecular Biologists Drs. Neel, Shih, Boyd and Birrer (ECF No. 9873)
    (hereinafter “Defs. Opp.”).

                                             1
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 5 of 19 PageID: 82389




    excluded – and because it is interwoven throughout these witnesses’ opinions, they

    should be excluded in their entirety. 3
                                         2F




          In addition, Drs. Shih and Neel are unqualified to offer certain of their

    opinions. In Dr. Shih’s case, he was unable or failed to address questions on some

    of the epidemiological analysis in his Fed. R. Civ. P. (“Rule”) 26(b) Report, on the

    grounds that he lacked expertise in that area, but further testified that his other

    opinions were based on his epidemiological analysis and review of relevant studies.

    Dr. Neel’s opinions as to biologic plausibility are inadmissible because he applies

    the wrong standard to the issue of causation.

          Finally, Dr. Shih’s “Study Report” is unreliable because it is incomplete, has

    no written methodology, no contemporaneous notes, is not peer-reviewed, and

    because it fails to consider myriad factors that undercut his questionable findings,

    including but not limited to: (a) the site of origin, rather than site of tumor, of the

    ovarian cancer tumors included in the study; (b) the underlying medical conditions



    3
      In addition, to the extent that these proffered witnesses criticize the work of PSC
    expert Dr. Ghassan Saed, their opinions are based on incorrect facts or factual
    assumptions related to Dr. Saed’s experiments, including dosing, procedures, and
    maintenance of laboratory notebooks. Further, criticisms directed at Dr. Saed go to
    the weight of Dr. Saed’s opinion, rather than its admissibility.

    The PSC’s arguments related to criticisms of Dr. Saed are addressed in detail in The
    Plaintiffs’ Steering Committee’s Memorandum of Law in Response and Opposition
    to Defendants Johnson & Johnson and Johnson & Johnson Consumer Inc.’s Motion
    To Exclude Expert Opinion of Ghassan Saed (ECF No. 9875) (“PSC Saed Opp.”).

                                              2
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 6 of 19 PageID: 82390




    of the women from whom the tissue samples were obtained; and (c) medications that

    the women may have been taking that could have affected the lymphocyte counts

    relied upon by Dr. Shih. Furthermore, Dr. Shih cites to no literature that supports

    his underlying hypothesis and does not explain the contradiction of his study results

    with the extensive literature describing the role of inflammation and oxidative stress

    in the pathogenesis of ovarian cancer.

    II.     ARGUMENT

            A.     J&J’s Cancer Biology Witnesses Failed To Consider the
                   Composition of Talcum Powder Products

            J&J’s experts did not limit their opinions to criticisms of the PSC’s experts’

    methods, as Defense counsel now suggest. 4 Instead, J&J’s experts offer detailed but
                                                3F




    materially incomplete opinions about the biological plausibility of Talcum Powder

    Products causing ovarian cancer and weave it into the guise of criticizing the

    methods of the PSC’s experts.

            While J&J’s expert witnesses may know a lot about the molecular-level

    genetics of cancer, that does not mean their testimony is either reliable or helpful.

    Their discussions of the epidemiological literature are incomplete and unavailing in

    light of the material deficits in their understanding of the talcum powder/ovarian

    cancer specific epidemiologic literature as well as general epidemiological concepts


    4
        Defs. Opp. at 12-15.


                                               3
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 7 of 19 PageID: 82391




    (i.e. confidence intervals). Moreover, their opinions are uninformed by any

    knowledge, expertise, or even basic awareness of the constituents of Talcum Powder

    Products and whether those constituents can cause ovarian cancer.

          J&J’s witnesses were able to offer opinions on the “non-plausibility” of

    talcum powder causing ovarian cancer only by failing to consider the constituents of

    the Talcum Powder Products. It calls to mind a clarifying point made by the Chief

    Justice in the context of a patent case:

          CHIEF JUSTICE ROBERTS: Who do you get to be an expert to tell you
          something’s not obvious –

          MR. GOLDSTEIN: You get –

          CHIEF JUSTICE ROBERTS: I mean, the least insightful person you can
          find? (Laughter.) 5
                            4F




          This is exactly what J&J has done in this case by not asking its experts to

    consider the constituents of the Talcum Powder Products. No reasonable scientist

    addressing this issue could fail to find it biologically plausible that, for example,

    asbestos – a known carcinogen – causes cancer.

          Putting their experts’ heads in the sand is a bold move, and that is what J&J

    has effectively done. When asked about the carcinogenic constituents of Talcum

    Powder Products, J&J’s proffered experts declaimed any knowledge of what those


    5
      11/28/06 Oral Argument Tr. from KSR Int’l Co v. Teleflex, Inc., 550 U.S. 398
    (2007), attached hereto as Exhibit 1, at 49:17-22.


                                               4
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 8 of 19 PageID: 82392




    constituents are or might even be, and in any circumstance whether they can cause

    cancer. Instead, they uniformly bootstrapped a cursory review of the epidemiology

    into an assertion of non-plausibility.

          The result is unreliable. Epidemiological studies, by their nature, do not

    assess the molecular events of carcinogenesis; they report what is observed in large

    groups of humans. Here the molecular-level analysis emphasized by J&J requires at

    least some understanding of what is in Talcum Powder Products or whether those

    components can cause cancer.

          While J&J’s experts may have expertise in molecular biology, in order for

    them to offer a reliable opinion on what is at issue in this case, they must know the

    composition of the substance at issue. Without knowing the substance (constituents

    of Talcum Powder Products) they cannot offer a reliable opinion. Likewise, the same

    experts cannot decree a lack of expertise in epidemiology but rely upon their

    epidemiologic review of relevant studies as the basis for their opinions. Without

    filling these gaps, their opinions are infected by a fatal flaw that precludes admission

    of their testimony as to biological plausibility – and that plausibility issue is so

    interwoven with their criticisms of the PSC’s experts’ methodologies that their entire

    opinions should be excluded.

          J&J further suggests, “[t]his all-star team of experts evaluated plaintiffs’

    experts’ biological plausibility hypotheses and unanimously concluded that these



                                               5
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 9 of 19 PageID: 82393




    hypotheses lack scientific support and that plaintiffs’ experts’ methods are

    unreliable.” 6 However, J&J fails to share with this Court that J&J’s proffered expert,
                  5F




    Dr. Jeff Boyd, “the founding director of the Center for Genomic Medicine at the

    Miami Cancer Institute (who) focuses his research on the genetics and molecular

    genetics of gynecologic and breast cancers,” coauthored, in 2008, a peer-reviewed,

    conference report following a 2007 conference on ovarian cancer which found: 7     6F




                       [A] combination of demographic, reproductive and
                       environmental risk factors might be used to develop a
                       model that would more accurately predict risk. One
                       preliminary algorithm using seven risk factors (age over
                       45; long-term genital talc use; family history of ovarian
                       cancer or early onset breast cancer; Jewish ethnicity; no
                       oral contraceptive (OC) use; no livebirths; no
                       breastfeeding; no tubal ligation) showed that women with
                       six to seven of these events have an OR of 7.59.

    Importantly, J&J’s own expert witness authored a peer reviewed paper showing

    among other risk factors, that long-term genital talc use increased ovarian cancer

    risk by 659%. J&J would now have this Court believe that it is not even “plausible”

    that regular genital talc use increases risk of ovarian cancer. It is an absurd position

    that belies the evidence.


    6
        Defs. Opp. at 1.
    7
      See Ashworth A, Balkwill F, Bast RC, Berek JS, Kaye A, Boyd JA, Mills G,
    Weinstein JN, Woolley K, Workman P. Opportunities and challenges in ovarian
    cancer research, a perspective from the 11th Ovarian Cancer Action/HTTMT Forum,
    Lake Como, March 2007. Gynecol Oncol. 2008 Mar; 108(3):652-7. Epub 2007
    Dec 21. (emphasis added), attached hereto as Exhibit 2.

                                                   6
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 10 of 19 PageID: 82394




             B.    Dr. Shih Avoided Questioning by Testifying He Was Not an Expert
                   in Epidemiology

             As to the PSC’s criticisms of J&J expert Dr. Shih, J&J again misses the point.

    In general, medical doctors (including pathologists) may well be equipped to offer

    opinions based in part on epidemiology. 8 But Dr. Shih’s opinion is inadmissible
                                                  7F




    because he is unfamiliar with basic epidemiological concepts and refused to answer

    questions on epidemiology at his deposition on the basis that he is not an expert in

    that field, yet his opinions are founded on an epidemiologic evaluation of available

    literature.

             As set forth in detail in the PSC’s opening brief on this issue, Dr. Shih testified

    that “my opinion is based on my literature search about epidemiology.” 9 Dr. Shih’s
                                                                                  8F




    report is based upon and includes a discussion of the confidence intervals (“CIs”) of

    several epidemiological studies. When asked about how he interprets CIs at his

    deposition, Dr. Shih’s testimony was, “I’m a cancer biologist and a gynecology

    pathologist. I review those articles that is relevant and important and – and related.

    I am not epidemiology expert. You can – you should defer those question to

    them.” 109F




    8
        See Def. Opp. at 19-22.
    9
        PSC Brief at 34-37 (emphasis in original).
    10
         Shih Dep. at 67:10-68:1 (emphasis added).

                                                  7
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 11 of 19 PageID: 82395




             Arguably, even if he is one “of the world’s leading cancer researchers,” 11 Dr.
                                                                                      10F




    Shih needs to be held accountable for his testimonial evidence at deposition. Having

    disavowed expertise in epidemiology at his deposition in order to avoid questioning

    on the aspects of his Rule 26(b) report addressing the subject, J&J cannot now seek

    to undo Dr. Shih’s sworn testimony. 12 As outlined in his expert report, Dr. Shih’s
                                            11F




    opinions regarding talcum powder are founded, in part, upon his review of

    epidemiologic literature. His own testimony underscores his lack of knowledge and

    inability to apply epidemiologic expertise and should invalidate any epidemiologic

    opinions put forward in his expert report or deposition.

             J&J implies that there is a double standard at play by virtue of the PSC’s

    offering of Dr. Kane’s epidemiologically-based testimony, while seeking to exclude

    that of fellow pathologist, Dr. Shih. There is only one standard here. The difference

    between their testimony is self-evident: Dr. Kane did not disclaim expertise in

    epidemiology at her deposition, nor did she avoid questioning about the

    epidemiology in her report.




    11
         Defs. Opp. at 20.
    12
       In addition, as discussed in detail by the PSC in its opening brief, Dr. Shih was
    unable or unwilling to discuss the Bradford Hill aspects of causation. See PSC Brief
    at 34-37.


                                                  8
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 12 of 19 PageID: 82396




             Further, as previously discussed in detail, 13 Dr. Shih testified that his entire
                                                         12F




    opinion was so strongly held, in part based on his epidemiological review, that even

    differing experimental results in his laboratory work would not change his mind. 14     13F




    Because epidemiology undergirds his opinions, and because Dr. Shih could not, or

    would not, answer questions about basic epidemiological concepts. Dr. Shih’s entire

    opinion is suspect and should be excluded.

             C.    Dr. Neel’s Opinion Is Unreliable Because He Applied the Wrong
                   Methodology

             J&J’s response with respect to Dr. Neel also misses the point. First, Dr. Neel’s

    opinion is based to a significant extent on his methodological assessment of

    epidemiological studies. His flawed methodology is disqualifying and renders his

    opinions unreliable . . . 15
                               14F




    13
         PSC Brief at 37-39.
    14
      “But again, my opinion will not change, even [if] there is a different result in my
    official publications. My opinion is based on my literature search about
    epidemiology, chronic inflammation, carcinogenesis, molecular genetics, and my 20
    years of experience as a scientist and pathologist.” Shih Dep. at 112:7-12 (emphasis
    added).
    15
      See Neel Report, at, e.g., 12 (“epidemiological reports, that treat ‘ovarian cancer’
    as a single entity, should, in my opinion, be viewed with skepticism”), 14-16
    (discussing “the numerous epidemiological studies on the topic of talc and ovarian
    cancer. . . In my opinion, the studies cited by this report are weak and unconvincing”
    and discussing “multiple epidemiological studies” in detail), 17 (“unreliability of
    conclusions based solely on epidemiological studies that rely entirely on self-
    reporting of talc exposure”), 26 (criticizing “Dr. Zelikoff, who points to
    epidemiological data from Gates et al. . . .”), 27 (“As with any weak epidemiologic
    association . . . .”, “the epidemiologic data fail to show a compelling dose-response

                                                 9
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 13 of 19 PageID: 82397




            Secondly, even if Dr. Neel had flatly stated that he is qualified as an expert in

    epidemiology, the relevant test is whether he actually is qualified, not whether he

    says that he is. 16 And here, the qualification issue blends into the issue of the
                     15F




    opinion’s reliability and fitness under Daubert, because Dr. Neel used the wrong

    methodological standard to assess causation.

            Dr. Neel should have performed a Bradford Hill analysis. Instead, as set forth

    in detail in the PSC Brief at 31-33, Dr. Neel applied his own unique criteria, which

    is inconsistent with and ignores Bradford Hill. In contrast, J&J’s own witness, Dr.

    Merlo states correctly, that “none [of Bradford Hill’s aspects of causation] is

    required or absolutely essential;” 17 yet in Dr. Neel’s opinion, biological plausibility
                                        16F




    was “essential.” 18 Dr. Neel testified about the heightened standard he believes
                           17F




    should be applied to a molecular analysis, rather than the mere plausibility that is

    actually required:

            Q.    Using a Bradford Hill framework, does evidence for plausibility
                  need to be strong?



    relationship”), and 28 (discussing “epidemiological research” and “evidence from
    the epidemiological literature”) (emphases added).
    16
       As set forth in the PSC Brief at 29-33, Dr. Neel testified that he is not an
    epidemiology expert and that he has never previously conducted a Bradford Hill
    analysis.
    17
       Merlo Report at 30 (emphasis added); accord, Hill article, at 299. See PSC Brief
    at 31-32, esp. at fn. 55-56, and at 33, fn. 60, for a more detailed discussion.
    18
         Neel Dep. at 149:1.


                                               10
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 14 of 19 PageID: 82398




             A.    In my opinion, to attribute causation of any agent to the initiation
                   of any malignancy, the evidence has to be strong, convincing,
                   and definitive, yes. 19
                                       18F




             Here, Dr. Neel radically departs from Bradford Hill’s aspects of causation.

    Accordingly, Dr. Neel’s opinions regarding causation should be excluded in their

    entirety.

             D.    Dr. Shih’s Work Is Unreliable Because                    of   Significant
                   Methodological Errors and Weaknesses 20     19F




             In response to the PSC’s Daubert challenge, J&J notes that Dr. Shih detected

    chronic inflammation in all of the cases of ovarian carcinoma, but in none of the

    precancerous lesions or samples of healthy tissue he examined. 21            20F      These

    observations supposedly provide evidence that the inflammation associated with

    ovarian cancer arises in carcinomas after their development rather than in cancer

    precursors, which J&J suggests “refut[es] the hypothesis that chronic inflammation

    is the cause of ovarian cancer.” Id.




    19
         Id. at 159:8-14 (emphasis added).
    20
       The methodological weaknesses include the failure to account for the women’s
    underlying medical conditions, the medications which they may have been on which
    may have affected the lymphocyte counts he relies upon, and the fact that some 25%
    of the precursor cells may have been ‘metastatic’ cells which wouldn’t have shown
    the ‘inflammation’ around them that Dr. Shih is relying upon as the basis for his
    opinions.
    21
         Defs. Opp. at 9.


                                                11
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 15 of 19 PageID: 82399




             The PSC’s experts disagree with the findings of Dr. Shih’s “study” and their

    meaning in relation to inflammation and the development of epithelial ovarian

    cancer. There are numerous methodological flaws in Dr. Shih’s study that render it

    and any opinions based upon the study unreliable and unhelpful to a jury. As noted

    in detail in the PSC’s Daubert challenge, 22 any evidence or testimony regarding Dr.
                                                    21F




    Shih’s study should be excluded because: 1) the study is not final or complete; 2)

    the study has no written protocol; 3) no contemporaneous notes were taken during

    the study, essentially making the results not reproducible (a hallmark of reliability);

    and 4) it is not peer-reviewed or published.

             J&J attempts to rehabilitate Dr. Shih’s testimony regarding his Study Report

    as being a “work in progress” or a “draft,” by stating that “Dr. Shih’s report is

    sufficiently final to satisfy the reliability requirements of Daubert” and that further,

    “In keeping with this principle, it is acceptable . . . to rely on a study that is subject

    to future refinement and development.” 23 Dr. Shih describes his Study Report as an
                                              22F




    “interim report” and “at this moment, we don’t – I’m sorry, I don’t know whether

    this will be a single long paper just reporting this finding or in combination with

    other finding as multiple reports or a single one publication report. I have no idea




    22
         PSC Brief at 46-50.
    23
         Defs. Opp. at 32.


                                                    12
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 16 of 19 PageID: 82400




    yet.” He further hedged with “…the data I have, but when you wrap up a study, you

    have other ingredients, like introduction, methodologies, result, discussion. This is

    not full report as a publication. I mean a full report meaning its publication. Okay.

    But this is a full result I have at this moment.” 24
                                                       23F




            However, every interim result is a full result as of the time it is taken; the issue

    is whether that “result” is a final one under Rule 26(b). Without the requisite finality,

    the PSC was unable to fully question Dr. Shih and explore his study methods,

    findings and opinions.

            A final limitation inherent in Dr. Shih’s Interim Report, but not discussed by

    J&J, is the fact that he did not have access to, nor did he review, the underlying

    medical records associated with each woman’s histopathology slide. This failure

    prevented Dr. Shih from ascertaining if any of the women’s underlying medical

    condition (i.e., pelvic inflammatory disease, endometriosis, and/or previous tubal

    surgery) or medications that may have affected the presence of histologic evidence

    of inflammation,

            For these reasons, Dr. Shih’s study and any of Dr. Shih’s opinions based in

    whole or in part on this flawed interim study are unreliable and unhelpful to the jury

    and should be excluded.




    24
         Shih Dep. 100:9-23.

                                                 13
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 17 of 19 PageID: 82401




       III.   CONCLUSION

          For these reasons, the Court should grant the PSC’s motion to exclude the

    opinions and expert reports of Drs. Shih, Neel, Boyd, and Birrer, including Dr.

    Shih’s interim Study Report and his opinions based thereon.

                                         Respectfully submitted,

                                         /s/ Michelle A. Parfitt
                                         Michelle A. Parfitt
                                         ASHCRAFT & GEREL, LLP
                                         1825 K Street, NW, Suite 700
                                         Washington, DC 20006
                                         Tel: 202-783-6400
                                         Fax: 202-416-6392
                                         mparfitt@ashcraftlaw.com

                                         /s/ P. Leigh O’Dell
                                         P. Leigh O’Dell
                                         BEASLEY, ALLEN, CROW, METHVIN,
                                         PORTIS & MILES, P.C.
                                         218 Commerce Street
                                         Montgomery, AL 36104
                                         Tel: 334-269-2343
                                         Fax: 334-954-7555
                                         Leigh.odell@beasleyallen.com

                                         Plaintiffs’ Co-Lead Counsel




                                           14
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 18 of 19 PageID: 82402




                                          /s/ Christopher M. Placitella
                                          U




                                          Christopher M. Placitella
                                          COHEN, PLACITELLA & ROTH, P.C.
                                          127 Maple Avenue
                                          Red Bank, NJ 07701
                                          Tel: 732-747-9003
                                          Fax: 732-747-9004
                                          cplacitella@cprlaw.com

                                          Plaintiffs’ Liaison Counsel


    PLAINTIFFS’ EXECUTIVE COMMITTEE:
     Warren T. Burns                               Richard Golomb
     BURNS CHAREST LLP                             GOLOMB & HONIK, P.C.
     500 North Akard Street, Suite 2810            1515 Market Street, Suite 1100
     Dallas, TX 75201                              Philadelphia, PA 19102
     Tel: 469-904-4551                             Tel: 215-985-9177
     Fax: 469-444-5002                             rgolomb@golombhonik.com
     wburns@burnscharest.com

     Richard H. Meadow                             Hunter J. Shkolnik
     THE LANIER LAW FIRM PC                        NAPOLI SHKOLNIK PLLC
     6810 FM 1960 West                             360 Lexington Avenue, 11thFloor
     Houston, TX 77069                             New York, NY 10017
     Tel: 713-659-5200                             Tel: 212-397-1000
     Fax: 713-659-2204                             hunter@napolilaw.com
     richard.meadow@lanierlawfirm.com

     PLAINTIFFS’ STEERING COMMITTEE:

     Laurence S. Berman                            Timothy G. Blood
     LEVIN, SEDRAN & BERMAN LLP                    BLOOD, HURST & O’REARDON,
     510 Walnut Street, Suite 500                  LLP
     Philadelphia, PA 19106                        701 B Street, Suite 1700
     Tel: 215-592-1500                             San Diego, CA 92101
     Fax: 215-592-4663                             Tel: 619-338-1100
     lberman@lfsblaw.com                           Fax: 619-338-1101
                                                   tblood@bholaw.com


                                              15
Case 3:16-md-02738-FLW-LHG Document 10032 Filed 06/17/19 Page 19 of 19 PageID: 82403




     Sindhu S. Daniel                          Jeff S. Gibson
     BARON & BUDD, P.C.                        WAGNER REESE, LLP
     3102 Oak Lawn Avenue, #1100               11939 N. Meridian St.
     Dallas, TX 75219                          Carmel, IN 46032
     Tel: 214-521-3605                         Tel: (317) 569-0000
     Fax: 214-520-1181                         Fax: (317) 569-8088
     sdaniel@baronbudd.com                     jgibson@wagnerreese.com

     Kristie M. Hightower                      Daniel R. Lapinski
     LUNDY, LUNDY, SOILEAU & SOUTH,            MOTLEY RICE LLC
     LLP                                       210 Lake Drive East, Suite 101
     501 Broad Street                          Cherry Hill, NJ 08002
     Lake Charles, LA 70601                    Tel: 856-667-0500
     Tel: 337-439-0707                         Fax: 856-667-5133
     Fax: 337-439-1029                         dlapinski@motleyrice.com
     khightower@lundylawllp.com

     Victoria Maniatis                         Carmen S. Scott
     SANDERS PHILLIPS GROSSMAN, LLC            MOTLEY RICE LLC
     100 Garden City Plaza, Suite 500          28 Bridgeside Boulevard
     Garden City, NJ 11530                     Mount Pleasant, SC 29464
     Tel: 516-640-3913                         Tel: 843-216-9162
     Fax: 516-741-0128                         Fax: 843-216-9450
     vmaniatis@thesandersfirm.com              cscott@motleyrice.com

     Eric H. Weinberg                          Richard L. Root
     THE WEINBERG LAW FIRM                     MORRIS BART, LLC
     149 Livingston Avenue                     Pan America Life Center
     New Brunswick, NJ 08901                   601 Poydras St., 24th Fl.
     Tel: 732-246-7080                         New Orleans, LA 70130
     Fax: 732-246-1981                         Tel. 504-525-8000
     ehw@erichweinberg.com                     Fax: 504-599-3392
                                               rroot@morrisbart.com
     Christopher V. Tisi
     LEVIN PAPANTONIO
     316 South Baylen St.
     Pensacola, FL 32502
     (850) 435-7000
     ctisi@levinlaw.com



                                        16
